Name: 2007/434/EC: Commission Decision of 21 June 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5 in poultry in the Czech Republic (notified under document number C(2007) 3120) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  health;  agricultural policy;  Europe
 Date Published: 2007-06-22

 22.6.2007 EN Official Journal of the European Union L 161/70 COMMISSION DECISION of 21 June 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5 in poultry in the Czech Republic (notified under document number C(2007) 3120) (Text with EEA relevance) (2007/434/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (3) lays down certain protection measures to prevent the spread of the avian influenza into the disease-free parts of the Community through the movement of birds as well as products thereof. (2) The Czech Republic has notified an outbreak of highly pathogenic avian influenza H5 in poultry on its territory and has taken the appropriate measures in the framework of Decision 2006/415/EC, including the establishment of Areas A and B as provided for in Article 4 of that Decision. (3) The Commission is satisfied that the boundaries of Areas A and B established by the competent authority of the Czech Republic are at a sufficient distance from the actual location of the outbreak. Areas A and B in the Czech Republic can therefore be confirmed and the duration of that regionalisation fixed. (4) It is therefore necessary to amend Decision 2006/415/EC accordingly. (5) The measures provided for in this Decision should be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is amended in accordance with the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 164, 16.6.2006, p. 51. Decision as amended by Decision 2007/128/EC (OJ L 53, 22.2.2007, p. 26). ANNEX The Annex to Decision 2006/415/EC is amended as follows: 1. The following text is added to Part A: ISO Country Code Member State Area A Date until applicable Article 4(4)(b)(iii) Code (if available) Name CZ CZECH REPUBLIC 30.6.2007 Protection zone BOHUÃ OVICE CEREKVICE NAD LOUÃ NOU HORKY Ã ESKÃ  HEÃ MANICE DÃ ½BÃ NOV TISOVÃ  VRAÃ OVICE-ORLOV (partly) HRUÃ OVÃ  (partly) ZÃ LÃ Ã  VYSOKÃ  MÃ TO Surveillance zone LEÃ TINA (partly) NOVÃ  HRADY Ã EPNÃ KY BOHUÃ OVICE CEREKVICE NAD LOUÃ NOU DOLNÃ  Ã JEZD HORKY CHOTOVICE (partly) MAKOV MORAÃ ICE NOVÃ  SÃ DLA OSÃ K PÃ Ã LUKA Ã Ã DKÃ  SEDLIÃ TÃ  SUCHÃ  LHOTA TRÃ ½EK Ã JEZDEC VIDLATÃ  SEÃ  Ã STÃ  NAD ORLICÃ  BRANDÃ S NAD ORLICÃ  BUÃ INA Ã ESKÃ  HEÃ MANICE DOBÃ Ã KOV DÃ ½BÃ NOV HRÃ DEK BÃ STOVICE NASAVRKY CHOCEÃ  JAVORNÃ K JEHNÃ DÃ  KOLDÃ N LIBECINA MOSTEK NÃ MÃ ICE (partly) ORLICKÃ  PODHÃ ®Ã Ã  OUCMANICE PODLESÃ  (partly) PUSTINA Ã ETOVÃ  Ã ETÃ ®VKA (partly) SKOÃ ENICE SLATINA SLOUPNICE SRUBY SUDISLAV NAD ORLICÃ  SVATÃ  JIÃ Ã  TISOVÃ  Ã JEZD U CHOCNÃ  VLÃ KOV (partly) VODÃ RADY VRACLAV VRAÃ OVICE-ORLOV HRUÃ OVÃ  ZÃ DOLÃ  KOSOÃ Ã N ZÃ LÃ Ã  ZÃ MRSK ZÃ Ã ECKÃ  LHOTA VYSOKÃ  MÃ TO LITOMYÃ L (partly) 2. The following text is added to Part B: ISO Country Code Member State Area B Date until applicable Article 4(4)(b)(iii) Code (if available) Name CZ CZECH REPUBLIC 00053 PARDUBICKÃ  KRAJ: OKRES: Chrudim, Pardubice, Svitavy Ã stÃ ­ nad OrlicÃ ­. 30.6.2007 00052 KRÃ LOVEHRADECKÃ  KRAJ: OKRES: Rychnov nad KnÃ Ã ¾nou